 Case: 3:18-cr-00167-WHR Doc #: 152 Filed: 05/29/20 Page: 1 of 1 PAGEID #: 1136




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


UNITED STATES OF AMERICA,
                                                 :    Case No. 3:18CR167(3)
            Plaintiff,
                                                 :    JUDGE WALTER H. RICE
                vs.
                                                 :
PABLO PORTALATIN, JR.,
                                                 :
                Defendant.



                         ORDER DELAYING EXECUTION OF SENTENCE



       For good cause shown, it is hereby ordered that the Defendant’s execution of sentence be

delayed for sixty days. The United States Marshal is to seek a designation for on or after August

15, 2020.

       This is the last extension that will be granted by this Court.




 May 28, 2020
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE


Copies to:
Counsel of record
United States Marshal
